DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-39 of U.S. patent 11,258,566(hereinafter ‘566). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
Regarding claims 1, 6, 11, and 16 US patent ‘566 discloses:

a processor (Col. 21; claim 11; line 40);
memory coupled with the processor (Col. 21; claim 11; line 39); and
instructions stored in the memory and executable by the processor to cause the apparatus to
Col. 21; claim 11; line 40-42):
receive/transmit periodically, from a network entity/UE, a periodic reference signal; and while receiving periodically, from the network entity, the periodic reference signal, receive an aperiodic reference signal from the network entity (Col. 21; claim 11; lines 43-53).
Dependent claims 2-5, 7-10, 12-15 and 17-20 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-39 of U.S. patent ‘566.


Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.         Claims 1-4, 6-9, 11-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2016/0183263, hereinafter Liu).
	Regarding claims 1 and 11, Liu discloses an apparatus for wireless communications at a user equipment (UE) (Fig. 11), comprising:
a processor (CPU);
memory (memory) coupled with the processor; and
instructions stored (Para 0088; program) in the memory and executable by the processor to cause the apparatus to: receive periodically (Para 0048; periodic gaps), from a network entity, a periodic reference signal (Para 0049; periodic reference signal transmitted by base station); and while receiving periodically, from the network entity, the periodic reference signal, receive an aperiodic reference signal from the network entity (Para 0048; eNB transmits an aperioidic reference signal in case periodic measurement gaps are not sufficient for UE, so the aperiodic reference signal is transmitted during the gap for periodic transmission).
Regarding claims 6 and 16, Liu discloses an apparatus for wireless communications at a network entity (Fig. 11), comprising:
a processor (CPU);
memory (memory) coupled with the processor; and
instructions stored (Para 0088; program) in the memory and executable by the processor to cause the apparatus to: transmit periodically (Para 0048; periodic gaps), to a user equipment, a periodic reference signal (Para 0049; periodic reference signal transmitted by base station); and while transmitting periodically, to the user equipment, the periodic reference signal, receive an aperiodic reference signal from the network entity (Para 0048; eNB transmits an aperioidic reference signal in case periodic measurement gaps are not sufficient for UE, so the aperiodic reference signal is transmitted during the gap for periodic transmission).
	Regarding claims 2, 7, 12 and 17 Liu discloses wherein the instructions are executable by the processor to further cause the apparatus to receive an indication of triggering of the aperiodic reference signal from the network entity (Para 00 48; aperiodic gap signaled by the base station).
Regarding claims 3, 8, 13 and 18, Liu discloses wherein the indication comprises a downlink control information (DCI) (Para 0038; DCI). 
Regarding claims 4, 9, 14, and 19, Liu discloses wherein each of the periodic reference signal and the aperiodic reference signal is used for time or frequency tracking (Para 0048; tracking resources wherein resources include time and frequency).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.         Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Bhattad et al. (US 2012/0058791, hereinafter Bhattad).
	Regarding claims 5, 10, 15 and 20, Liu does not expclitly disclose wherein the periodic reference signal and the aperiodic reference signal are received over a same number of resources.
	In an analogous art, Bhattad discloses wherein the periodic reference signal and the aperiodic reference signal are received over a same number of resources (Para 0158 and 0177). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Liu’s method/system by adding Bhattad’s disclosure in order to provide resource allocation of a communications system. 

Conclusion	
	5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
	
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462